UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PIONEER MECHANICAL
SERVICES, LLC, Case No. 1:18-cv-890
Plaintiff, Bertelsman, J.
Litkovitz, M.J.
Vs.
HGC CONSTRUCTION CO., et al., ORDER
Defendants.

This matter is before the Court following a telephonic status conference held on
December 19, 2019. It is ORDERED that this matter shall continue to be STAYED for sixty
(60) days to allow the parties to further discuss an informal resolution to this matter. A follow-
up status conference will be held on February 19, 2020 at 3:00 P.M. The parties shall be
prepared to discuss whether this matter should be referred to Court-facilitated mediation and to
discuss an amended Calendar Order.

IT IS SO ORDERED.

Date: 12/20) 9 Aoi 2 ctthon

Karen L. Litkovitz
United States Magistrate wien

 
